Exhibit 10.5

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

1ST AMENDMENT to SUPPLY AND SERVICES AGREEMENT BETWEEN

VICAL INCORPORATED AND ASTELLAS PHARMA INC.

THIS AMENDMENT is made and entered into as of August 6, 2012 (“Amendment
Effective Date”) by and between VICAL INCORPORATED, a Delaware corporation
(“Vical”), having an address of 10390 Pacific Center Court, San Diego,
California, 92121, USA, and ASTELLAS PHARMA INC., a company organized under the
laws of Japan (“Astellas”), having an address of 3-11, Nihonbashi-Honcho
2-chome, Chuo-Ku, Tokyo 103-8411, Japan.

RECITALS

WHEREAS, the parties have entered into the Supply and Services Agreement dated
July 12, 2011 (the “Supply and Services Agreement”);

WHEREAS, the parties wish to amend the Supply and Services Agreement so as to
reflect the current situation relating to Manufacture and supply of the Compound
and the Product.

NOW, THEREFORE, for and in consideration of mutual covenants and the premises
herein contained, the parties, intending to be legally bound, hereby agree as
follows:

AGREEMENT

 

A. INTERPRETATION

Unless otherwise defined in this Amendment, the definitions of the Supply and
Services Agreement shall be also applicable to this Amendment.

Except as specifically amended by this Amendment, the terms and conditions of
the Supply and Services Agreement shall remain in full force and effect.

 

B. CHANGE OF THE TIMING OF TRANSFER OF VICAL MANUFACTURING INFORMATION

The first sentence of Section 3.2 shall be amended as follows:

“Starting no later than six (6) months after the third anniversary of first
Regulatory Approval of the first Product in the Field or such earlier date as
requested in writing by Astellas, the parties shall work together to agree to a
plan for transitioning responsibility for the Manufacture and supply of
Compounds and Products in the Field to Astellas or its designated contract
manufacturer, and the parties shall use Commercially Reasonable Efforts to
implement such plan and complete such transfer as promptly as possible, but in
any event by […***…]

 

   A-1    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…] or (c) such earlier date as agreed in writing by the parties, whichever
comes earlier.”

 

C. CAPITAL INVESTMENT

The following paragraph shall be added after Section 3.2 of the Supply and
Services Agreement as Section 3.3:

“3.3 Vical’s Investments

(a) Proposal. If Vical is required to make investments in its manufacturing
facilities in order to meet Astellas’ requirements of the Commercial Products
during the Extended Term (“Investments”), Vical shall submit to Astellas for
review the plan of the Investments to be made by Vical and its estimation of
incremental capital cost and all reasonable expenses therefor and the parties
shall negotiate in good faith and agree upon such plan and the amount to be
borne by Astellas in connection therewith within three (3) months from receipt
by Astellas of such plan and estimation from Vical, or such other date as agreed
in writing by the parties. Vical shall, in no event, make such Investments
without Astellas’ prior written approval, not to be unreasonably withheld or
delayed; provided that nothing in this Section 3.3 shall limit or restrict
Vical’s rights to make any investments in its manufacturing facilities at its
own expense without approval of Astellas.

(b) Reimbursement. Astellas shall reimburse Vical the agreed incremental capital
costs and all reasonable expenses incurred by Vical in scaling up, or increasing
production capacity to meet Astellas’ supply requirements of the Commercial
Products.

For the purpose of this Section 3.3, within thirty (30) days of the end of each
Calendar Quarter, Vical shall submit to Astellas an invoice for the actual cost
for such scaling up or increasing production capacity incurred and/or paid
during immediately previous Calendar Quarter together with the reasonably
detailed supporting documents therefor.

Within forty five (45) days of the receipt of such invoice, unless Astellas has
reasonable question or objection to the invoice, Astellas shall pay to Vical the
cost for such scaling up or increasing production capacity.

For avoidance of doubt, the costs for such scaling up or increasing production
capacity, which have been already reimbursed by Astellas, shall be excluded from
calculation of Cost of Goods.

(c) Failure to Agree. In case that (i) the parties hereto cannot reach an
agreement on the Investments within such three (3) month period as referred to
in Section 3.3(a) or (ii) either party does not wish to make the Investments and
so informs the other party, the parties shall start and perform their activities
set forth in Section 3.2.”

 

   A-2    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

D. TRANSFER PRICE

The following sentence shall be added at the end of Section 5.2(a) of the Supply
and Services Agreement:

“During the period starting from third anniversary of the First Commercial Sale
of the first Product in the Field and ending on the last day of the Term
(“Extended Term”), each of the ceiling of the Transfer Price set forth in this
Section 5.2(a) shall be reviewed from time to time and revised as agreed to by
the parties based on then-current USA Consumer Price Index.”

 

E. TERM

Section 11.1 of the Supply and Services Agreement shall be amended as follows:

“11.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the earliest to occur of (a) the sixth anniversary of the First
Commercial Sale of the first Product for use in HSCT Recipients in the Field,
(b) the third anniversary of the First Commercial Sale of the first Product for
use in SOT Recipients in the Field, (c) the date designated by Astellas in
advance (such designated date shall be notified in writing by Astellas to
Vical), and (d) the date of expiration or termination of the later to expire or
terminate of the License Agreements, in each case unless terminated earlier
pursuant to Section 11.2 (the “Term”). In the event a License Agreement
terminates or expires (or terminates or expires with respect to any country or
countries to the extent provided therein) prior to the end of the Term, then
thereafter during the Term, subject to Section 11.3(b), all obligations of Vical
under this Agreement with respect to the applicable country or countries shall
terminate unless otherwise agreed by the parties.”

 

F. DEFINITION

The following sentences shall be inserted in appropriate places in Article 1 of
the U.S. License Agreement.

“1.24-A “Extended Term” shall have the meaning provided in Section 5.2(a).”

“1.37-A “Investments” shall have the meaning provided in Section 3.3(a).”

 

   A-3   



--------------------------------------------------------------------------------

G. DURATION OF THE AMENDMENT

The term of this Amendment shall commence on the Amendment Effective Date and,
unless otherwise agreed in writing between the parties, continue until the date
of expiration or earlier termination of the Supply and Services Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this AMENDMENT as of
the date set forth below.

 

VICAL INCORPORATED     ASTELLAS PHARMA INC. By:  

/s/ Vijay B. Samant

    By:  

/s/ Yoshihiko Hatanaka

Name:   Vijay B. Samant     Name:   Yoshihiko Hatanaka Title:   President and
CEO     Title:   President and CEO Date:   August 6, 2012     Date:   August 2,
2012

 

   A-4   